Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restrictions and Status of Claims
Applicant’s election with traverse of the invention of Group II (Claims 9-16 and 17-20), directed to a composition and kit, for examination on the merits in the reply filed 12/14/2021, is acknowledged by the Examiner.
Applicant traverses the requirements for restriction and election, alleging that there is no search burden to search for prior arts for the method together with the composition or kit claims. The argument that there is no undue search burden is unpersuasive. Note, from bottom of p. 2 to p. 3 of the previous Office Action, the Examiner states that the method includes steps that need to be searched separately from the composition. For instance, the composition does not need to be applied to the plant material via injection or topical application, but instead via aerosol application or irrigation. Similarly, the kit does not need to be applied to the plant material via injection or topical application. The body of prior art relevant to the application of acetate compounds is not so limited by a particular use, e.g. for inhibiting growth of Pseudomonas syringae, and the body of prior art relevant to the instantly claimed methods of using such and similar compositions are broad. To further illustrate this point, a prior art reference that discloses sodium acetate compositions for application to plant as a desiccant, or vinegar (acetic acid) to weeds, may or may not be pertinent to Applicant's instantly claimed methods of inhibiting P. syringae in plant. As a result, Applicant’s allegation that there is no undue  supra and those already of record. Therefore, for the reasons above and those made of record in the previous Office Action dated 10/25/2021, the requirement remains proper and is hereby made FINAL.
Claims 22-29 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter. Claims 21 and 30 are new and is added to Group I.  Therefore, Claims 9-21 and 30 are herein acted on the merits.
Priority
There is no parent data for this application, 16/792,400.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Figure 3 in the instant Application is a graph indicating bacterial number on the y-axis, and concentrations ranging from 0 (WT) to 100 mM in the x-axis.  However, it is unclear what concentrations are being referred to in the x-axis. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12-14, 17-18, 20-21, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bain et al. (US 2013/0172184 A1), hereinafter Bain.
Bain teaches plant treatment compositions comprising metal alginate salts and at least one amine compound. The plant treatment compositions are highly effective to treat plants or crops even in the absence of herbicides, fungicides and pesticides (Abstract). The invention is particularly useful for controlling the incidence and spread of undesired pathogens such as Xanthomonas, e.g, Xanthomonas campestris pv. vesicatoria; genus Pseudomonas e.g., Pseudomonas syringae
PV tomato; and Phytophthora infestans, respectively [0013].
Bain exemplifies controlling P. syringae on tomato plants using a composition E1, which comprises 12% ammonium acetate ([0133]-[0143]; Table 1). The plants were treated with the compositions diluted with water, which reads on the solution form instantly claimed, and applied to plants by spraying the solution composition ([0133], [0137]). The plants were then inoculated with P. syringae, and Bain shows the inhibition of P. syringae in causing bacterial speck in tomato plants. Bain also teaches that the concentration of the components including ammonium acetate may be varied in formulations [0116]. Bain hypothesizes that the amine becomes disassociated from the acetate in a carrier liquid and also take part in an ion exchange mechanism in the plant treatment compositions, and the acetate also serves as chelator for calcium ions [0040].   
Thus, Bain anticipates Claims 9 and 12.
While Bain does not expressly teach that the acetate is sodium acetate, Bain recites that the composition comprises sodium acetate which is formed by in situ reaction (Claim 7), anticipating instant Claims 13-14 and 21. Sodium acetate is generated by the reaction of ammonium acetate and sodium alginate in E1 of Bain (Table 1). Therefore, the sodium acetate is an inherent feature of the composition of Bain. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new 
There is no patentable difference between the kit and the composition claims. The only difference between the kit in Claim 17 and the composition in Claim 9, and their corresponding dependent claims, is the recitation of an instruction manual in Claim 17. “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267; 95 USPQ2d 1833 (Fed. Cir. Aug. 2, 2010).  See MPEP § 21102.01 [R-3].   Thus, Claims 9, 12-14, 17-18, 20-21, and 30 are anticipated by Bain.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12-14, 17-18, 20-21, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FeAce (Cultivace Growth), hereinafter FeAce.
FeAce teaches application of iron acetate to row crops, e.g. applying 1-8 pints of the solution to tomatoes, etc. when the plant is 4-8 inches long (p. 4). FeAce contains 5% iron acetate fertilizer, which is ideal for delivering nutrients essential for chlorophyll production, plant respiration and metabolism (p. 2, 1st paragraph). FeAce is a commercial product, and the product comes with a manual, thereby anticipating the kit instantly claimed. 
With regards to the intended use (“a composition for inhibiting the growth of P. syringae.…”), nothing precludes the use of the composition of the prior art, FeAce, as instantly  Claims 9, 12-14, 17-18, 20-21, and 30.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a composition and a kit for inhibiting the growth of Pseudomonas syringae on a plant material, the composition comprising an effective amount of acetate, from about 0.01 mM to about 200 mM; 0.1 mM to about 100 mM; in the form of a powder or a solution; acetate is selected from the group consisting of sodium acetate, iron acetate, and nickel acetate, and combinations thereof; from about 0.1mM to about 10 mM of sodium acetate, and from about 0.01mM to about 1 mM of iron acetate; about 1 mM of sodium acetate and about 0.1 mM of iron acetate; the kit comprises an acetate and an instruction manual; the plant material is a tomato plant or a bean plant.   
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bain, as applied to Claim 9 above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Bain have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Bain does not expressly teach the acetate concentrations instantly claimed. Bain teaches the concentrate E1 to comprise 12% ammonium acetate and 3% sodium alginate.  However, Bain also teaches that E1 may be added to a larger volume of water [0115], [0041].   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
While the exact amounts of acetate is not disclosed by Bain it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration of ethinylestradiol in the system or its release rate, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05.
Claims 10-11, 15-20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bain, as applied to Claim 9 above and in view of Zhitnitsky et al. Sci Rep 7, 44554 (2017) and FeAce.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Bain and FeAce have been set forth supra.
With the teaching of sodium acetate and tomato plant, Bain has rendered obvious Claims 18, 20, and 30.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Bain does not expressly teach iron acetate. Bain, however, contemplates the addition of metal alginate salts, derived from reacting a metal, an inorganic and/or organic compound which releases a suitable metal ion, and wherein the particularly preferred metals are selected from magnesium, iron, copper, nickel, zinc, etc. [0017]-[0019].   
Zhitnitsky is in the related field of endeavor and teaches the potentiation of the anti-bacterial activity of transition metals by organic acids. Zhitnitsky teaches the strong synergy between low, non-toxic concentrations of transition metals (TM) and organic acids, and the mechanism by which organic acids shuttle transition metals through the permeability barrier of the bacterial membrane, leading to increased influx of transition metals into bacterial cells, thereby inhibiting the growth of a broad range of plant and human bacterial pathogens. Zhitnitsky comprehends the use of such strategy in agricultural crop protection (Abstract).
	 Zhitnitsky comprehends that organic acids form complexes with transition metals (e.g., zinc-acetate, copper-acetate and copper-butyrate (p. 4, 6th paragraph), and measured the TM Pseudomonas syringae and Xanthomonas euvesicatoria (Suppl Info Fig. 8; p. 7, last paragraph).  The organic acids tested against these two plant pathogens were 30 mM acetate, 1.5 mM sorbic acid, and 65 mM butyrate, and the TM is Cu at 1.6-4 mM. 
The concentration of sodium acetate is within the instantly claimed ranges in Claims 10-11. The concentration of TM taught by Zhitnitsky (1.6 mM Cu), reads on the about 1mM claimed in Claims 15 and 19.
	FeAce supports Zhitnitsky by providing additional motivation to add iron acetate in a composition for plant.  FeAce is an iron acetate fertilizer. FeAce states that the fertilizer delivers the nutrients essential for chlorophyll production, plant respiration, and metabolism, and is suitable for all crops including tomatoes (p.2, 3rd column).
	FeAce, which is a commercial fertilizer kit, also reads on the instruction manual feature in Claim 17. FeAce relates the general use recommendations of the ferrous acetate to crops (p. 1). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Bain contemplates the addition of iron in its composition. Zhitnitsky recognizes the strong synergy between low concentrations of transition metals including iron (TM) and organic acids including acetates, and exemplifies the combination of iron and sodium acetate. FeAce teaches that iron acetate is a known fertilizer. It would have been obvious to one of ordinary skill in the  TM with organic acids such as acetate. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). Importantly, one would choose iron acetate because FeAce has shown its suitability for application as fertilizer to crop plants, including tomato plants. 
Additionally, Zhitnitsky comprehends that organic acids form complexes with transition metals, e.g. zinc-acetate. Zhitnitsky taught transition metals, including iron and copper, and their synergistic effect with organic acids, such as sorbic acid, butyrate, and acetate, in bactericidal activity. Zhitnitsky shows the synergistic bactericidal activity of sorbic acid and copper sulfate against P. syringae. Therefore, Zhitnitsky and Bain are highly compatible, and it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the transition metal component with iron acetate when identifying additional synergistic combinations of TM and organic acids active against P. syringae in the composition of Bain. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143. 
prima facie case of obviousness exists. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. In the instant case, the concentration of sodium acetate lies within claimed ranges in Claims 10-11, while the 1.6 mM TM renders obvious the  about 1mM iron acetate claimed in Claims 15 and 19.
While the 30 mM sodium acetate of Zhitnitsky is outside the concentration claimed in Claims 15, 16, and 19, and the concentration of TM taught by Zhitnitsky is also outside the iron acetate concentration claimed in Claim 16, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05. The Examiner notes that Zhitnitsky tested different concentrations of metals, e.g. 0.3 mM CuSO4 against Vibrio cholerae (Supp. Fig. 7B), 2.6 mM CuSO4 against Pseudomonas syringea (Supp. Fig. 8B), and 0.3 mM Fe (Fig. 4B). As such, it would be reasonable, for example, for a skilled artisan to start with such concentration of iron acetate and adjust accordingly until the effective concentration is achieved, and arrive at the instantly claimed concentration of iron acetate and sodium acetate. 
prima facie obvious to one of ordinary skill in the art before the effective filing date to provide an instruction manual along with the product of Bain in a composition kit, as shown by FeAce, in order to relay to the user the recommended use and precautions in using the product. 	
Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616